Case: 10-60637     Document: 00511532075         Page: 1     Date Filed: 07/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 7, 2011
                                     No. 10-60637
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JOE LOUIS AMERSON,

                                                  Plaintiff-Appellant

v.

LAURA STEWART TILLEY,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:08-CV-249


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Defendant-Appellee Joe Louis Amerson, Jr., Mississippi prisoner # 36217,
moves this court to proceed in forma pauperis (IFP) in this appeal from the
district court’s entry of summary judgment dismissing his 42 U.S.C. § 1983
complaint.     Amerson’s IFP motion is a challenge to the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997). He also seeks the production of transcripts at
government expense. See 28 U.S.C. § 753(f).

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-60637    Document: 00511532075      Page: 2    Date Filed: 07/07/2011

                                  No. 10-60637

      Amerson argues that his right of access to the courts was violated by legal
Assistance Director Laura Tilley. He specifically alleges that Tilley mishandled
a state postconviction application and caused that application to be dismissed
as untimely.
      Amerson has not shown that he will present a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). He has not
established that Tilley did not fulfill her legal obligation to mail the application
within the required limitations period. Amerson also has not demonstrated that
his ability to pursue a nonfrivolous, arguable legal claim was hindered by Tilley’s
alleged actions. See Lewis v. Casey, 518 U.S. 343, 349, 351-52 (1996). Thus, the
motion for leave to proceed IFP is denied, and the appeal is dismissed as
frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2. Amerson’s motions
for the production of records and transcripts, sanctions against the clerk of the
district court, and the recusal of judges are DENIED.
      The dismissal of this appeal as frivolous count as a strike under 28 U.S.C.
§ 1915(g). Amerson is cautioned that if he accumulates three strikes under
§ 1915(g), he will not be able to proceed IFP in any civil action or appeal filed
while he is incarcerated or detained in any facility unless he is under imminent
danger of serious physical injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; MOTIONS DENIED;
SANCTION WARNING ISSUED.




                                         2